                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        JOSEPH ANTHONY BARRETT,                          Case No. 19-cv-01923-HSG
                                   8                     Plaintiff,                          ORDER GRANTING REQUEST TO
                                                                                             CHANGE DEADLINE FOR REPLYING
                                   9               v.                                        TO MOTIONS TO CHANGE TIME;
                                                                                             DENYING AS MOOT REQUEST TO
                                  10        G. BERRY, et al.,                                CHANGE BRIEFING SCHEDULE
                                  11                     Defendants.                         Re: Dkt. Nos. 27, 28
                                  12
Northern District of California
 United States District Court




                                  13            Now pending before the Court are plaintiff’s requests that (1) the Court allow plaintiff ten
                                  14   (10) days to respond to any motions to change time (Dkt. No. 27), and (2) that the court deny
                                  15   defendants’ request for an extension of time to file their dispositive motion, Dkt. No. 23, to the
                                  16   extent that the request shortens plaintiff’s time to respond to any dispositive motion from forty-
                                  17   five days to thirty days (Dkt. No. 28). The Court construes the latter request as requesting a
                                  18   change in the briefing schedule because the Court has already granted defendants an extension of
                                  19   time to file their dispositive motion, Dkt. No. 26.
                                  20            Good cause being shown, the Court GRANTS plaintiff’s request that the Court allow
                                  21   plaintiff ten (10) days to respond to any motions to change time. The Court DENIES as moot
                                  22   plaintiff’s request for a change in the briefing schedule because the revised briefing schedule
                                  23   allows plaintiff forty-five (45) days to file his opposition to any dispositive motion. See Dkt. No.
                                  24   26. Should plaintiff find that he requires more than forty-five days to prepare his opposition, he
                                  25   may file a motion requesting an extension of time to file his opposition.
                                  26   //
                                  27   //
                                  28   //
                                   1         This order terminates Dkt. Nos. 27 and 28.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 11/5/2019

                                   4                                                ______________________________________
                                                                                    HAYWOOD S. GILLIAM, JR.
                                   5                                                United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
